DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021, was filed after the mailing date of the Notice of Allowance on February 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an ink jet method including a discharging step of discharging radiation curable ink from an ink jet head, and an irradiating step, wherein the ink jet head includes a first and second nozzle group.  The cited art, U.S. Patent Pub. 2017/0233594 (“Yoda”) in view of U.S. Patent Pub. 2004/0189771 (“Hasbe”), discloses a similar ink jet method including a discharging step of discharging radiation curable ink from an ink jet head, and an irradiating step, wherein the ink jet head includes a first and second nozzle group.  However, the cited art does not appear to explicitly disclose or suggest in the discharging step, a scan that involves discharging the radiation-curable ink jet composition from the first nozzle group and the second nozzle group while the ink jet head is scanned in the scanning direction is performed, in the irradiating step, the radiation is emitted from a radiation source disposed at a side of the ink jet head opposite to the scanning direction, the radiation-curable ink jet composition contains a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853